In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
SANDRA HERZIG,           *                          No. 18-218V
                         *                          Special Master Christian J. Moran
             Petitioner, *
                         *
v.                       *                          Filed: February 13, 2019
                         *
SECRETARY OF HEALTH      *                          Damages; influenza vaccine (“flu”);
AND HUMAN SERVICES,      *                          Guillain-Barré syndrome (“GBS”)
                         *
             Respondent. *
*********************

Ronald C. Homer, Conway, Homer, P.C., Boston, MA, for Petitioner;
Julia M. Collison, U.S. Department of Justice, Washington, DC, for Respondent.

             UNPUBLISHED DECISION AWARDING DAMAGES1

        On February 13, 2018, Sandra Herzig filed a petition seeking compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa – 1
through 34, alleging that the influenza vaccination caused her to suffer Guillain-
Barré syndrome (GBS) and chronic inflammatory demyelinating polyneuropathy
(CIDP). On December 10, 2018, the undersigned ruled, based upon respondent’s
concession, see Respondent’s Report, filed December 6, 2018, that Ms. Herzig is
entitled to compensation under the Vaccine Act for her GBS injury.

      On February 12, 2019, respondent filed a Proffer on Award of
Compensation, to which petitioner agrees. Based upon the record as a whole, the
special master finds the proffer reasonable and that petitioner is entitled to an
award of pain and suffering damages and past unreimbursable expenses as stated in

       1
         The E-Government Act, 44 § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
the Proffer. Pursuant to the attached Proffer, the following is awarded to
petitioner:

       A lump sum payment of $150,150.58, in the form of a check payable to
       petitioner, Sandra Herzig. This amount represents compensation for all
       damages that would be available under 42 U.S.C. §300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 18-218V according to this decision
and the attached proffer.2

     Any questions may be directed to my law clerk, Andrew Schick, at (202)
357-6360.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                   )
 SANDRA HERZIG,                                    )
                                                   )
                 Petitioner,                       )
                                                   )   No. 18-218V
 v.                                                )   Special Master Christian J. Moran
                                                   )   ECF
 SECRETARY OF HEALTH AND HUMAN                     )
 SERVICES,                                         )
                                                   )
                 Respondent.                       )
                                                   )

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On February 13, 2018, Sandra Herzig (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34

(“Vaccine Act” or “Act”), alleging that she suffered Guillain-Barré Syndrome (“GBS”) and/or

chronic inflammatory demyelinating polyneuropathy (“CIDP”) as a result of an influenza (“flu”)

vaccine administered to her on September 20, 2016. On December 6, 2018, the Secretary of

Health and Human Services (“respondent”) filed a Rule 4(c) Report indicating that petitioner’s

GBS case is appropriate for compensation under the terms of the Act, and on December 10,

2018, the Special Master issued a Ruling on Entitlement finding petitioner entitled to

compensation.

I.     Items of Compensation

       A.       Pain and Suffering

       Respondent proffers that Sandra Herzig should be awarded $150,000.00 in actual and

projected pain and suffering. This amount reflects that the award for projected pain and
suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.

          B.     Past Unreimbursable Expenses

          Evidence supplied by petitioner documents Sandra Herzig’s expenditure of past

unreimbursable expenses as a result of her vaccine injury. Respondent proffers that petitioner

should be awarded past unreimbursable expenses in the amount of $150.58, as provided under

the Vaccine Act, 42 U.S.C. § 300aa-15(a)(1)(B). Petitioner agrees.

II.       Form of the Award

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to Sandra Herzig should be made

through a lump sum payment as described below and requests that the Special Master’s decision

and the Court’s judgment award the following1: a lump sum payment of $150,150.58,

representing compensation for pain and suffering ($150,000.00), and past unreimbursable

expenses ($150.58), in the form of a check payable to petitioner, Sandra Herzig.

III.      Summary of Recommended Payments Following Judgment

          Lump sum payable to petitioner, Sandra Herzig:                              $150,150.58




                                                Respectfully submitted,



                                                JOSEPH H. HUNT
                                                Assistant Attorney General


1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                   2
                             C. SALVATORE D’ALESSIO
                             Acting Director
                             Torts Branch, Civil Division

                             CATHARINE E. REEVES
                             Deputy Director
                             Torts Branch, Civil Division

                             ALEXIS B. BABCOCK
                             Assistant Director
                             Torts Branch, Civil Division

                             /s/ Julia M. Collison
                             JULIA M. COLLISON
                             Trial Attorney
                             Torts Branch, Civil Division
                             U.S. Department of Justice
                             P.O. Box 146
                             Ben Franklin Station
                             Washington, DC 20044-0146
                             Tel: (202) 305-0102

Dated:   February 12, 2019




                                3